Case: 2:20-cv-01360-MHW-KAJ Doc #: 10 Filed: 05/14/20 Page: 1 of 2 PAGEID #: 103




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


Shamar Montgomery,

                   Plaintiff,
                                                    Case No. 2:20-cv-1360

                                                     Judge Michael H. Watson
v.
                                                     Magistrate Judge Jolson

Judge Julie Lynch,

                   Defendant.

                                      ORDER

      On March 30, 2020, the United States Magistrate Judge issued an Order

and Report and Recommendation (“R&R”) granting Plaintiff’s motion to proceed

in forma pauperis and recommending that Plaintiff’s Complaint be dismissed

pursuant to 28 U.S.C. § 1915(e)(2). R&R, ECF No. 3. The parties were advised

of their right to object to the R&R. Plaintiff filed a motion because of the

coronavirus, but the motion failed to address the Magistrate Judge’s R&R. ECF

No. 6. He later filed a document stating he would like to withdraw his motion, as

well as 67 pages wherein he describes problems he has encountered throughout

his life. ECF Nos. 7–8. Plaintiff’s handwritten arguments are difficult to decipher,

and he does not appear to raise specific objections to the R&R. Nonetheless,

the Court will construe Plaintiff’s documents as objections, and the Court will

consider the matter de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.
Case: 2:20-cv-01360-MHW-KAJ Doc #: 10 Filed: 05/14/20 Page: 2 of 2 PAGEID #: 104




72(b)(3).

      In his motion and documents, Plaintiff does not raise any specific

objections, but instead continues to write about the many problems he has

encountered in his life and briefly mentions his issues with Defendant Judge Julie

Lynch. Plaintiff’s general objections are insufficient to preserve any issues for

review, and “[a] general objection to the entirety of the magistrate [judge]’s report

has the same effects as would a failure to objection.” Howard v. Sec’y of H.H.S.,

932 F.2d 505, 509 (6th Cir. 1991). Therefore, for the detailed reasons in the

R&R, the Court finds that Plaintiff’s Objections are without merit and are hereby

OVERRULED.

      The R&R, ECF No. 3, is ADOPTED and AFFIRMED. Plaintiff’s Complaint

is dismissed.

      The Clerk shall remove ECF Nos. 3 and 6 from the Court’s pending

motions list and TERMINATE this case.

      IT IS SO ORDERED.

                                              /s/ Michael H Watson________________
                                              MICHAEL H. WATON, JUDGE
                                              UNITED STATES DISTRICT COURT




Case No. 2:20-cv-1360                                                     Page 2 of 2
